807 F.2d 176Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph WIDEMON, III for the prisoners at the Caswell CountyPrison Unit, Plaintiff-Appellant,v.P.M. ROGERS, Defendant-Appellee.
No. 86-6694.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1986.Decided Dec. 5, 1986.

Before WIDENER, HALL and PHILLIPS, Circuit Judges.
Joseph Widemon, appellant pro se.
Jacob Leonard Safron, Office of the Attorney General of North Carolina, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, decline to appoint counsel, and affirm the judgment below on the reasoning of the district court.  Widemon v. Rogers, C/A No. 85-1166-C-G (M.D.N.C., July 21, 1986).


2
AFFIRMED.